In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00095-CR



       JORDAN ALLEN WESTBROOK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 4th District Court
                Rusk County, Texas
             Trial Court No. CR18-368




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                              MEMORANDUM OPINION
       Appellant Jordan Allen Westbrook has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                               Scott E. Stevens
                                               Justice

Date Submitted:      May 20, 2019
Date Decided:        May 21, 2019

Do Not Publish




                                               2